internal_revenue_service department of the treasury number release date ndex numbers washington dc person to contact telephone number refer reply to cc corp b05-plr-127368-01 date date legend seller purchaser target m n company official outside tax professionals date a date b date c d country x country y plr-127368-01 this is in response to your letter dated date submitted on behalf of purchaser requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser is requesting the extension of time to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-2t d of the income_tax regulations with respect to purchaser’s acquisition of the stock of target sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect on date a additional information was received in a letter dated date the material information submitted for consideration is summarized below purchaser is a country x holding_company purchaser is a controlled_foreign_corporation within the meaning of sec_957 purchaser is owned by several hundred shareholders two of which m and n are u s shareholders as defined in sec_951 seller and target are country y corporations prior to the subject acquisition target was wholly owned by seller effective date a pursuant to a stock purchase agreement entered into on date a purchaser acquired all of seller’s stock of target for cash and an approximately d interest in purchaser’s stock in a fully taxable transaction it is represented that purchaser’s acquisition of seller’s target stock qualified as a qualified_stock_purchase as defined in sec_338 prior to the acquisition target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return purchaser intended to file the election the election was due on date b however for various reasons the election was not filed on date c it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for the taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more plr-127368-01 than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulation ie sec_1_338-2t d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the election provided purchaser shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 through are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser company official and outside tax professionals explain the circumstances that resulted in the failure_to_file the election the information establishes that qualified_tax professionals were responsible for the election and were aware of all relevant facts that purchaser relied on the tax professionals to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser has shown that it acted reasonably and in good_faith in failing to file the election the requirements of sec_301_9100-1 through are satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for purchaser to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' ie purchaser’s and its u s shareholders’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the director's office upon examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ liability is lower sec_301_9100-3 plr-127368-01 purchaser should file the election in accordance with sec_1_338-2t d ie a new election on form_8023 must be executed on or after the date on this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form purchaser and target must report the transaction as a sec_338 transaction on their applicable returns if they have not already filed accordingly and they must attach to such returns or amend the applicable returns if they have already filed accordingly to attach a copy of the election form and a copy of this letter we express no opinion regarding whether the acquisition of the stock of target qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the election in addition we express no opinion as to the tax treatment or consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to the second representative identified on that power_of_attorney sincerely yours associate chief_counsel corporate by ken cohen senior technical reviewer branch
